Ludeling, C. J.
The plaintiff sues for alimony for her children from the succession of their natural father.
The administrator excepted on the ground, among others, that proper parties were not made. This exception was maintained; and the plaintiff appealed.
In the case of Drouet v. Succession of Drouet, it was held that a suit against an administrator of an estate for alimony by the natural children will not be maintained. C. C. 241, 919.
It is therefore ordered that the judgment of the lower court be-affirmed with costs of appeal.